IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

MAGGIE TSAVARIS,
Plaintiff,

V. CASE NO. CV418-125
SAVANNAH LAW SCHOOL, LLC, a
Georgia Limited Liability Company;
JOHN MARSHALL LAW SCHOOL,
LLC, a Delaware Limited Liability
Company; JOHN MARSHALL LAW
SCHOOL, a Georgia Corporation;
JMLS 1422, LLC, a Delaware Limited
Liability Company; MICHAEL C.
MARKOVITZ, Individually; and
MALCOLM MORRIS, Individually,

me Oe ee ee

Defendants.

 

ORDER

 

The Court is in receipt of Defendants’ Motion to File Under Seal, in which they request to

 

file the following documents under seal pursuant to S.D. Ga. L.R. 79.4 and the consent protective
order entered in this case. See Doc. No. 25.
e Exhibits to Defendants’ Reply in Support of Motion for Summary Judgment; and

e Redacted portions within the bodies of the above-listed motion.

Upon review of Defendants’ Motion, it is GRANTED.

 

This 3 this day of October, 2019.

CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE J
SOUTHERN DISTRICT OF GEORGIA

Tsavaris v. Savannah Law School, LLC et al., 4:18-cv-125, S.D. Ga., Defendants’ Motion to File Under Seal
